 

 

November 4, 2005

 

 

Mr. M. Richard Warner

President

Temple-Inland Inc.

1300 S. Mopac Expressway

Austin, TX 78746

 

Dear Richard:

 

I’m writing to memorialize our understanding with respect to your upcoming
retirement from Temple-Inland:

 

1.

Your last day of employment with Temple-Inland will be December 31, 2006 (from
now until then, the “Transition Period”) and your retirement will be effective
January 1, 2007 (“Retirement Date”).

 

2.

During the Transition Period, you will continue to perform your current duties
and responsibilities and assist with the transition of those duties and
responsibilities to other employees designated by Temple-Inland. On January 1,
2006, your role as President shall cease and you shall assume the role of Senior
Advisor and work on such projects as Temple-Inland shall determine.

 

3.

During the Transition Period, you will continue to be paid your current biweekly
base salary and you will continue to be eligible to participate in
Temple-Inland’s benefit plans subject to the terms and conditions thereof,
except as set forth herein.

 

4.

You will not be eligible for awards under the Temple-Inland Stock Incentive Plan
in 2006 and will not be eligible for any bonus or other incentive compensation
program (whether cash, stock incentive awards, or otherwise) for service in 2006
(unless Temple-Inland agrees in writing in advance to pay you a mutually agreed
upon amount in compensation for special assignments beyond those contemplated
under this Agreement).

 

 

Page 1 of 3

 


--------------------------------------------------------------------------------



 

 

5.

You will continue to accrue service and earnings credit for retirement purposes
under the Temple-Inland Retirement Plan and supplemental executive retirement
plans as amended November 4, 2005 (“SERP”) until your Retirement Date. Your
benefit under such plans shall be reduced to reflect your age and service at
retirement. You will be eligible to enroll in the Temple-Inland Retiree Health
and Welfare Plan effective upon your Retirement Date under the usual terms,
conditions, and retiree cost set forth under such plan.

 

6.

By its terms, your Change in Control Agreement will remain in place until your
Retirement Date.

 

7.

Nonqualified stock option awards previously granted to you will vest on your
Retirement Date and you will continue to be able to exercise them under the
terms of the Stock Incentive Plan Award Agreements for sixty (60) months
following your retirement or until the expiration of the applicable options,
whichever is earlier.

 

8.

For purposes of your outstanding restricted shares awards and restricted stock
units awards, you will be treated as though you took “Early Retirement with Full
Benefits” and all of your restricted shares shall vest in full on January 1,
2007 provided you remain employed through the Transition Period.

 

9.

For purposes of your outstanding performance stock units awards, you will be
treated as though you took “Early Retirement with Full Benefits” and all of your
Performance Stock Units shall vest on the normal Vesting Date for the applicable
award if and to the extent that the Committee determines that the Company’s
Performance Goals have been met (as such terms are defined in the applicable
award agreements).

 

10.

You understand and agree that any compensation considered to be “deferred
compensation” under Section 409A of the Internal Revenue Code will be paid in
accordance with the Company’s plans and your agreements or elections thereunder,
but in no event shall any payment be made earlier than the earliest date allowed
under such Code section and any pending or final guidance, notices, rulings, or
regulations issued by the Internal Revenue Service or other applicable law with
respect thereto. By way of example and not by way of limitation, any payment
under a nonqualified pension plan or SERP may be required

 

Page 2 of 3

 


--------------------------------------------------------------------------------



 

to be postponed until six months have elapsed from the date of your separation
from service.

 

If this letter correctly sets forth your understanding with Temple-Inland,
please sign below to indicate your agreement.

 

Sincerely,

 

/S/ Kenneth M. Jastrow, II

 

Kenneth M. Jastrow, II

Chairman and Chief Executive Officer

 

 

AGREED:

 

_/s/ M. Richard Warner__________ _

M. Richard Warner

 

_November 4, 2005__________________

Date

 

 

Page 3 of 3

 

 

 